              Case 1:19-cv-01085-SKO Document 16 Filed 04/20/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:19-cv-01085-SKO
     Isaiah Smith,                                     )
10                                                     )   STIPULATION AND ORDER FOR
                    Plaintiff,                         )   EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 04/17/2020 to 05/17/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   request. The week of 04/05/2020, Plaintiff’s Counsel had 17 administrative hearings, seven
24   hearing preparation appointments with claimants, four letter briefs, two reply briefs and four
25   opening briefs due. The week of 04/12/2020, Plaintiff’s Counsel had 17 administrative hearings,
26   12 hearing preparation appointments with claimants, one reply brief and 2 opening briefs due..
27   Each of the administrative hearings also requires administrative hearing briefs with a full summary
28   of the medical records and legal arguments.



                                                   1
               Case 1:19-cv-01085-SKO Document 16 Filed 04/20/20 Page 2 of 3



 1          Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the recommendations
 3   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.   The Office of
 4   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 5   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 6   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 7   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 8   level of support.
 9          At the beginning of the pandemic, Counsel’s office made arrangements to manage the case
10   load with fewer staff in the office. However, given the ongoing health and safety measures
11   recommended by the CDC and the number of weeks this has gone on, Counsel is experiencing
12   extraordinary delays and backlogs with both the administrative and civil court work. As a result,
13   Plaintiff’s Counsel requires additional time to brief this matter.
14          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
15   and Court for any inconvenience this may cause.
16
                                            Respectfully submitted,
17
18   Dated: April 17, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

19
                                        By: /s/ Jonathan Omar Pena
20
                                           JONATHAN OMAR PENA
21                                         Attorneys for Plaintiff

22
23
     Dated: April 17, 2020                  MCGREGOR W. SCOTT
24                                          United States Attorney
                                            DEBORAH LEE STACHEL
25                                          Regional Chief Counsel, Region IX
26                                          Social Security Administration

27
                                        By: */s/ Daniel P. Talbert
28                                         Daniel P. Talbert


                                                   2
                Case 1:19-cv-01085-SKO Document 16 Filed 04/20/20 Page 3 of 3


                                             Special Assistant United States Attorney
 1
                                             Attorneys for Defendant
 2                                           (*As authorized by email on 04/17/2020)

 3
 4                                                  ORDER
 5
              Pursuant to the parties’ above stipulation, (Doc. 15), Plaintiff shall file and serve his
 6
     opening brief by no later than May 17, 2020. All other deadlines in the scheduling order are
 7
 8   modified accordingly.

 9
10   IT IS SO ORDERED.
11
12
     Dated:     April 17, 2020                                       /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
